           Case 2:19-cv-00471-DWA Document 14 Filed 04/20/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


HOLLEN ADRIENNE LINGARD                         )
                                                )
               Plaintiff,                       )
                                                )
    -vs-                                        )       Civil Action 19-471
                                                )
ANDREW M. SAUL,                                 )
                                                )
      Defendant.                                )

AMBROSE, Senior District Judge.

                                OPINION AND ORDER


                                       Synopsis

      Hollen Adrienne Lingard (“Lingard”) seeks review of a decision denying her claim

for supplemental security income under Titles XVI of the Social Security Act, 42 U.S.C.

§ 1382c. Lingard alleges an onset of disability of June 30, 2015. (R. 122) Her claim was

denied initially. Following a video hearing during which Lingard and a vocational expert

(“VE”) appeared and testified, the ALJ denied benefits. Ultimately this appeal followed.

The parties have filed Cross Motions for Summary Judgment. See ECF Docket Nos. 10

and 12. For the reasons set forth below, the ALJ’s decision is affirmed.

                                        Opinion

   1. Standard of Review

   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records on which a determination of the Commissioner is

based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

                                            1
         Case 2:19-cv-00471-DWA Document 14 Filed 04/20/20 Page 2 of 8



reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

   A district court cannot conduct a de novo review of the Commissioner’s decision, or

re-weigh the evidence; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was

rendered. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery

Corp., 332 U.S. 194, 196-7, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947). Otherwise stated, “I

may not weigh the evidence or substitute my own conclusion for that of the ALJ. I must

defer to the ALJ’s evaluation of evidence, assessment of the credibility of witnesses,

and reconciliation of conflicting expert opinions. If the ALJ’s findings of fact are

supported by substantial evidence, I am bound by those findings, even if I would have



                                               2
        Case 2:19-cv-00471-DWA Document 14 Filed 04/20/20 Page 3 of 8



decided the factual inquiry differently.” Brunson v. Astrue, 2011 WL 2036692, 2011 U.S.

Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

       II. The ALJ’s Decision

       The ALJ denied benefits at the fifth step of the analysis. More specifically, at step

one, the ALJ found that Lingard has not engaged in substantial gainful activity since the

alleged onset date. (R. 124) At step two, the ALJ concluded that Lingard suffers from

the following severe impairments: hypertension, cardiomyopathy, congestive heart

failure, asthma, chronic obstructive pulmonary disease (COPD), obesity, major

depressive disorder, and an anxiety disorder. (R. 124-125) At step three, the ALJ

determined that Lingard did not have an impairment or combination of impairments that

meets or medically equals one of the listed impairments in 20 C.F.R. Part 404, Subpart

P, Appendix 1. (R. 125-127) Between steps three and four, the ALJ decided that

Lingard had the residual functional capacity (“RFC”) to perform light work with certain

restrictions. (R. 127-131) At the fourth step of the analysis, the ALJ concluded that

Lingard was unable to perform her past relevant work. (R. 131) Ultimately, at the fifth

step of the analysis, the ALJ concluded that, considering Lingard’s age, education, work

experience, and RFC, jobs exist in significant numbers in the national economy that she

could have performed. (R. 131-132)

       III. Discussion

   (1) Step Two – Severe Impairments

   As stated above, at the second step of the analysis, the ALJ must assess whether

the claimant has a medically determinable impairment or combination of impairments

that is severe. 20 C.F.R. § 404.1520(a)(4)(ii) “The severity test at step two is a ‘de



                                             3
           Case 2:19-cv-00471-DWA Document 14 Filed 04/20/20 Page 4 of 8



minimis screening device to dispose of groundless claims.’” McCrea v. Commissioner of

Social Security, 370 F.3d 357, 360-61 (3d Cir. 2004) (citations omitted). An impairment

is severe if it significantly limits a claimant’s physical or mental ability to perform basic

work activities. 20 C.F.R. §404.1520(c); 20 C.F.R. § 1521(a). If a claimant is found to

have a severe impairment, the analysis proceeds to the next step. Here, Lingard

challenges the ALJ’s findings with regard to what were medically determinable

impairments and what impairments were “severe.”

    Specifically, Lingard urges that the ALJ erred in finding that her bipolar disorder and

seizure disorder were not medically determinable impairments. After careful

consideration, I find that Lingard’s arguments amount to mere disagreement with the

ALJ’s decision. She points to medical records in support of her position but fails to

acknowledge the evidence that contradicts her position and which was relied upon by

the ALJ. My task here is not to re-weigh the evidence but to determine whether

substantial evidence supports the ALJ’s decision. See Perkins v. Barnhart, 79 Fed.

Appx. 512, 514-515 (3d Cir. 2003) (“Perkins’s argument here amounts to no more than

a disagreement with the ALJ’s decision, which is soundly supported by substantial

evidence.”) The ALJ cites to substantial record evidence indicating that Lingard was

diagnosed with major depressive disorder rather than bipolar disorder1 and that she had

no ongoing treatment for a seizure disorder.2 Nor am I convinced that the ALJ erred in



1
  Lingard relies upon a record from a 2017 hospitalization which references “bipolar 2 disorder, major depressive
disorder.” (R. 1387-88) That notation is authored by Dr. Ryan Bierkortte. Yet, on the discharge paperwork from that
same hospitalization, the record indicates only major depressive disorder as noted by the ALJ. Significantly, Dr.
Bierkortte acknowledged, on this discharge, “I personally examined this patient and directed their care. I reviewed
this note and with my edits agree with it in its entirety.” (R. 1348)
2
  References to a seizure disorder, or syncope, were simply included in Lingard’s medical records as “past medical
history.” (R. 713, 717, 725, 1007, 1040, 1044, 1048, 1052, 1337 and 1342) As the ALJ observed, Lingard “has not
subsequently been work up for, diagnosed with, or treated for a seizure disorder.” (R. 124-25)

                                                         4
           Case 2:19-cv-00471-DWA Document 14 Filed 04/20/20 Page 5 of 8



not finding that PTSD and / or adjustment disorder constitute medically determinable

impairments. The evidence to which Lingard cites all discuss “past medical history.”

There is no indication that either condition is ongoing or that she is being treated for

either PTSD or an adjustment disorder as a current condition. Consequently, I find no

error in the ALJ’s decision not to include them as medically determinable impairments.

    I also reject Lingard’s contention that the ALJ erred in discounting the severity of her

major depression and anxiety. In fact, the ALJ found that each condition constituted a

severe medically determinable impairment. (R. 124) Lingard faults the ALJ for

disregarding certain evidence concerning her conditions but acknowledges that “some

of the Mercy Behavioral Health records were not available to the ALJ….” See ECF

Docket No. 11, p. 11 n. 2.3 Lingard does not ask this Court to remand based upon the

“new” evidence. Rather, she insists that the ALJ ignored evidence in the record at that

time regarding her depression and anxiety. As set forth below, I reject Lingard’s

argument and find that substantial evidence of record supports the ALJ’s finding.

    (2) Step Three – Listings

    Lingard contends that the ALJ erred in finding that her mental conditions do not meet

or equal the severity of listings 12.04 and 12.06. Lingard’s argument is unpersuasive for

several reasons. First, she does not identify specifically what part of the ALJ’s analysis

was erroneous. The ALJ made numerous findings under both paragraphs B and C of

Listing 12.04 and 12.06. Yet Lingard does not explain how the ALJ’s findings regarding




3
 Indeed, these records were first submitted to the Appeals Council. The Appeals Council reviewed the additional
110 pages from mercy Behavioral Health dated February 1, 2017 through November 14, 2017 but concluded that the
evidence did not show a reasonable probability that it would change the outcome of the decision. (R. 1-2) My review
of an ALJ’s decision is limited to the evidence that was before him. I cannot look at the post-decision evidence. 42
U.S.C. § 405(g).

                                                         5
          Case 2:19-cv-00471-DWA Document 14 Filed 04/20/20 Page 6 of 8



the ability to understand, remember, or apply information; to interact with others; to

concentrate, persist or maintain pace; to adapt or manage oneself was not supported by

substantial evidence of record. Nor does she describe how the ALJ’s findings regarding

her alleged “marginal adjustment” were erroneous. Nor does she identify precisely how

her mental impairments satisfied the requirements of either paragraphs B or C. Second,

she focuses upon records which she insists supports her claim.4 The question before

me is not whether substantial evidence of record supports Lingard’s contentions. This is

not a de novo review of evidence. “Substantial evidence could support both Plaintiff’s

claims and the ALJ’s finding because substantial evidence is less than a

preponderance.” Jesurum v. Sec’y. of U.S. Dep’t. of Health & Human Servs., 48 F.3d

114, 117 (3d Cir. 1995) … If substantial evidence supports the ALJ’s finding, it does not

matter if substantial evidence also supports Plaintiff’s claims.” Hundley v. Colvin, 2016

WL 6647913, * 2 (W.D. Pa. Nov. 10, 2016) (citations omitted). I find that substantial

evidence of record supports the ALJ’s findings regarding Listings 12.04 and 12.06. As

the ALJ noted, Lingard has only mild and moderate limitations with respect to the

paragraph B criteria and, with respect to the paragraph C criteria, the record does not

include any indication that she has a “marginal adjustment” as a result of her mental

impairments. (R. 126, 637-39, 660-62, 681-90, 706-10, 1341-56) Consequently, I find

no basis for remand.

    (3) Residual Functional Capacity




4
  As set forth elsewhere in this Opinion, Lingard urges that records from Mercy Behavioral Health support her
contention that her major depression and anxiety were severe. Yet, as Lingard concedes, the ALJ did not have access
to the vast majority of these documents. They were only supplied to the Appeals Council, which determined that the
new evidence did not show a reasonable probability of changing the outcome of the ALJ’s decision.

                                                        6
           Case 2:19-cv-00471-DWA Document 14 Filed 04/20/20 Page 7 of 8



    Next Lingard urges that the RFC analysis was not supported by substantial evidence

of record. Again, Lingard’s contentions are unpersuasive. Her argument is premised

upon the success of her assertions at Step Two. That is, in formulating an RFC, an ALJ

must consider all of a claimant’s medically determinable impairments, including any

non-severe impairments identified by the ALJ at step two of his analysis. 20 C.F.R. §

404.1545(a)(2). According to Lingard, the ALJ should have included the conditions of

bipolar disorder, seizure disorder, PTSD and adjustment disorder in formulating the

RFC. Yet, as set forth above, substantial evidence supports the ALJ’s conclusion that

those conditions do not constitute medically determinable impairments. As such, the

ALJ was not required to consider them in formulating the RFC.5

    (4) Hypothetical

    Finally, Lingard contends that the ALJ relied upon an inaccurate hypothetical. She

reasons that the hypothetical was premised upon the formulation of a faulty RFC. It is

well-established that a hypothetical question must include all of a claimant’s “credibly

established limitations.” Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005). Here,

the ALJ posed a hypothetical to the VE which accurately reflected the limitations set

forth in the RFC. As stated above, substantial evidence supports the ALJ’s formulation

of the RFC. Consequently, the ALJ did not err in posing the hypothetical or in relying

upon the VE’s response that an individual with such limitations could perform the

representative unskilled, light jobs such as a garment sorter, shirt folder, and marker.

(R. 132, 151). As such, remand is unwarranted.


5
  Lingard also urges that the ALJ erred in his assessment of opinion evidence. This argument consists of 6 sentences
and is bereft of citation to case law or the record. It is wholly undeveloped and I decline to consider it for this
reason. See Pennsylvania v. U.S. Dept. of Health and Human Services, 101 F.3d 939, 945 (3d Cir. 1996) (conclusory
assertions are not enough and arguments presented in such a fashion are waived).

                                                         7
        Case 2:19-cv-00471-DWA Document 14 Filed 04/20/20 Page 8 of 8




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HOLLEN ADRIENNE LINGARD                         )
         Plaintiff,                             )
   -vs-                                         )       Civil Action No. 19-471
                                                )
ANDREW M. SAUL,                                 )
                                                )
      Defendant.                                )

AMBROSE, Senior District Judge.




                                  ORDER OF COURT

      Therefore, this 20th day of April, 2020, it is hereby ORDERED that the Plaintiff’s

Motion for Summary Judgment (Docket No. 10) is DENIED and the Defendant’s Motion

for Summary Judgment (Docket No. 12) is GRANTED. It is further ORDERED that the

Clerk of Courts mark this case “Closed” forthwith.

                                                BY THE COURT:

                                                /s/ Donetta W. Ambrose
                                                Donetta W. Ambrose
                                                United States Senior District Judge




                                            8
